Citation Nr: 1456555	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an extension of the period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond the delimiting date of February 10, 1999. 


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded the case for additional development in April 2013.  Jurisdiction over the claims file is currently held by the RO in Nashville, Tennessee.

In his Substantive Appeal (VA Form 9) received in January 2012, the Veteran requested to appear before the Board at a hearing at the RO.  The hearing was scheduled for July 24, 2012 at the Nashville RO, but the Veteran did not appear for the hearing.  The Veteran contacted the RO and explained that he was unable to attend the hearing as his car had broken down.  He requested that the hearing be rescheduled for a later date.  His request was granted and in July 2013, the Veteran was notified that his hearing was scheduled for August 20, 2013.  The record reflects that the Veteran failed to report to the August 2013 hearing.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board notes that the requested development has been substantially complied with and the case has been properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran had active duty service from February 12, 1986 to February 8, 1989; it is neither claimed nor shown that he had additional active duty after that date.

2. The Veteran's basic period of eligibility for receiving Chapter 30 educational benefits ended on February 8, 1999.

3. The Veteran filed for an extension of his Chapter 30 delimiting date on June 20, 2011.

4. The Veteran was not prevented from initiating or completing an educational program during his basic Chapter 30 delimiting period due to his own physical or mental disability.


CONCLUSION OF LAW

An extension of the Veteran's period of eligibility for receiving VA educational assistance benefits under Chapter 30 beyond February 8, 1999 is not warranted.  38 U.S.C.A. § 3031 (West 2014); 21.7050, 21.7051 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied the duties to notify and assist claimants in substantiating claims for VA education benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 21.1031, 21.1032, 21.7030 (2014). 

Upon receipt of a substantially complete application, VA must inform the claimant of the information and evidence that is necessary to substantiate the claim and inform the claimant as to which information and evidence, if any, that the claimant is expected to provide to VA, and which information and evidence, if any, that VA will seek to provide.  38 C.F.R. §§ 21.1031(b)(i)-(ii), 21.7030.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 U.S.C.A. § 5103(a); cf. Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Based on application of law to undisputed facts discussed below, the RO determined that the Veteran's basic period of eligibility for Montgomery GI Bill (MGIB) education benefits had expired.  The Board agrees; this is discussed in greater detail below.  No notice is required under the duty to notify when a benefit cannot be awarded based on undisputed facts.  38 C.F.R. §§ 21.1031(b)(1).  The RO provided notice under the only avenue to entitlement remaining, extension of the delimiting date for MGIB education benefits.  See generally 38 C.F.R. Chapter 21, Subpart K. 

In this case, the Veteran contends that he is entitled to an extension of his Chapter 30 delimiting date of February 8, 1999 based upon "extraordinary circumstances."  Particularly, the Veteran asserts that due to the "extraordinary" nature of his working conditions that would not allow him a schedule that would match the required schedule of a college or other appropriate educational facility.  The Veteran reports that he has worked at the same company for over 16 years and that the majority of that time he has been required to work 12-hour rotating shifts that precluded him from using his Chapter 30 benefits.   

The Veteran's manager of human resources provided documentation that the Veteran had been employed by his company since May 1994 and that the Veteran's employment schedule required that he work on rotating 12-hour shifts at alternating periods of 5:30 a.m.to 5:30 p.m. and 5:30 p.m. to 5:30 a.m. The human resources manager stated that these shifts were 7 days per week and that "this type of work schedule would make it difficult to attend any functions outside of work on a regular basis due to the rotating workweeks."

The Veteran contends that due to these unusual working circumstances and the fact that he only has been able to work eight hour shifts since approximately January 2010 that he should be entitled to an extension of time to use his Chapter 30 benefits.  He also argues that previously alternate education schedules, such as online courses, were not available prior to his February 8, 1999 delimiting date.  

The evidence of record reflects that the Veteran had active duty service from February 12, 1986 to February 8, 1989.  In June 2011, he submitted a letter to the Department of Veterans' Affairs RO in St. Louis requesting entitlement to education benefits under the MGIB based upon his active duty service.  In response to information sent by the St. Louis RO, he completed an application for educational benefits under the MGIB program. 

Chapter 30 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. § 3001 (West 2014). 

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of (i) the date of his last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of his last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force as determined by the Secretary of the military department concerned; or (iii) the date on which he meets the requirements for four years service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 U.S.C.A. § 3031(a) (West 2014); 38 C.F.R. § 21.7050(a) (2014). 

Based upon the Veteran's sole period of active service, his basic period of eligibility for receiving Chapter 30 educational benefits ended on February 8, 1999.  The file does not indicate that the Veteran's last discharge or release was from a shorter period of active duty.  The file also does not indicate that the Veteran active duty was shorted due to: discharge because of a service-connected disability, a medical condition that preexisted such service and that VA determines is not service connected, hardship, or was involuntary for the convenience of the government.  To the extent that the Veteran is claiming entitlement due to "hardship", the Board notes that the evidence does not suggest that the Veteran's period of service was shortened due to hardship.  Therefore, applying the ten year from discharge delimiting date rule, a delimiting date of February 8, 1999, is appropriate in this case.  See 38 C.F.R. 21.7050(a).  In order for the Veteran to receive MGIB benefits, an extension of his delimiting date is necessary. 

VA shall grant an extension of the applicable delimiting period provided that a veteran applies for an extension within a specified time period, and he was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from a veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  Medical evidence must clearly establish that such a program of education was medically infeasible.  Id. 

Extension requests are subject to timeliness restrictions. 38 C.F.R. §§ 21.1033(c), 21.7051(a).  An extension may also be granted when a claimant establishes good cause for an untimely request. 38 C.F.R. § 21.1033(e).

VA must receive a claim for an extended period of eligibility by the later of the following dates: One year from the date on which a veteran's original period of eligibility ended, or one year from the date on which the eligible claimant's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a). 

The Veteran's request for an extension is deemed to have been received in June 2011 when he requested consideration for educational benefits from the St. Louis RO.  As the Veteran's delimiting date was February 8, 1999, this request was received over 10 years after the one year deadline for requesting an extension and the Veteran's claim for an extension was not timely.  

Even if his application were found to be timely, the Board finds that the Veteran's circumstances were not such that an extension could be granted.  Under 38 C.F.R. § 21.7051, an extension of the delimiting date may be granted if the Veteran was prevented from initiating or completing the chosen program during the original period due to physical or mental disability.  The evidence does not indicate that the Veteran was prevented from using his educational benefits due to any physical or mental disability.  The Veteran admits that what prevented his use of his educational benefits were the practical restraints imposed by the working conditions of his chosen employment.  The Veteran had the opportunity to choose to use his Chapter 30 benefits during any period prior to February 8, 1999 but he made a decision to instead pursue other opportunities, specifically employment at a company he has worked at for many years.  Accordingly, the Board finds that the Veteran does not meet the requirement of physical or mental disability which prevented from initiating or completing his educational program and, therefore, his request for an extension of the delimiting date must be denied.  See 38 C.F.R. § 21.7051.

Further, even if the Veteran's employment were to be determined to be a physical or mental disability, the Veteran's human resources manager provided documentation that the Veteran had been employed by the company since May 1994.  As the Veteran separated from service in February 1989, the Veteran would have had an opportunity to initiate his chosen program prior to beginning his referenced employment. 

Based upon the Veteran's assertions of extraordinary circumstances, the doctrine of equitable tolling has been considered.  The United States Court of Appeals for the Federal Circuit has noted that in order to obtain the benefit of equitable tolling, a claimant must show that the failure to file was the direct result of a mental illness that rendered him or her incapable of rational thought or deliberate decision making, or incapable of handling his or her own affairs or unable to function in society.  See Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004).  Additionally, "extraordinary circumstances" can invoke consideration of the principles of equitable tolling.  McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005). 

However, as previously noted, the evidence does not demonstrate that the Veteran's failure to initiate his chapter 30 benefits or timely file for an extension was directly due to a mental illness that caused him to be incapable of doing so.  Therefore, the Board finds that the evidence does not show that he suffers from mental illness that would render him incapable of handling his or her own affairs or unable to function in society.  

Additionally, the Board does not find that criteria for "extraordinary circumstances" have been met.  The U.S. Court of Appeals for Veterans Claims has previously adopted a three-part test to determine the appropriateness of equitable tolling based upon extraordinary circumstances regarding preserving his appellate rights.  Even though this test is not applicable in these circumstances, the Veteran's claim would fail to meet these standards.  The criteria are (1) the extraordinary circumstance must be beyond the appellant's control; (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his or her appellate rights, meaning that a reasonably diligent appellant, under the same circumstances, would not have filed a timely appeal.  In this case, the Veteran would not have met even the first prong of this three part test.  While the Veteran contends that his circumstances were beyond his control, the Board finds that he had the option to pursue his Chapter 30 benefits for a period of 10 years after his separation from service.  Unfortunately, the Veteran decided that pursuing his employment was a more pressing need than pursing education or another job that would allow the Veteran to perform both duties.  That decision, however, was made by the Veteran and is not analogous to the Veteran experiencing a mental illness that would preclude him from "rational thought or deliberate decision making."  

While the Board is certainly sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written. 3 8 U.S.C.A. § 7104(c).  The Courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Unfortunately, the law does not permit an extended delimiting date in the circumstances described by the Veteran.  Accordingly, the claim for reimbursement must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an extension of the Veteran's period of eligibility to receive Chapter 30 educational assistance benefits beyond February 10, 1999 is denied.

____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


